THE STATE OF SOUTH CAROLINA
                In The Supreme Court

   The State, Petitioner,

   v.

   Billy Lemurces Taylor, Respondent.

   Appellate Case No. 2019-001345



ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



               Appeal from Greenville County
             Robin B. Stilwell, Circuit Court Judge


                      Opinion No. 27985
           Heard June 10, 2020 – Filed June 24, 2020


        DISMISSED AS IMPROVIDENTLY GRANTED


   Attorney General Alan Wilson, Deputy Attorney General
   Donald J. Zelenka, and Senior Assistant Deputy Attorney
   General Melody Jane Brown, all of Columbia; and
   Thirteenth Circuit Solicitor W. Walter Wilkins III, of
   Greenville, for Petitioner.

   Appellate Defender David Alexander, of Columbia, for
   Respondent.
PER CURIAM: We issued a writ of certiorari to review the court of appeals'
decision in State v. Taylor, 427 S.C. 208, 829 S.E.2d 723 (Ct. App. 2019). We
now dismiss the writ as improvidently granted.

DISMISSED AS IMPROVIDENTLY GRANTED.

BEATTY, C.J., KITTREDGE, HEARN, FEW and JAMES, JJ., concur.